UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2010 Commission file number 333-152012 Incoming, Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 42-1768468 (I.R.S. Employer Identification Number) 244 Fifth Avenue, Ste. V235, New York, NY 10001 (Address of principal executive offices) (Zip Code) (917) 210-1074 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨ NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule12b-2 of the Exchange Act: Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): (check one) Yes ¨ No x State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. As of October 20, 2010, there are 18,599,332 shares of Class A commons stock and 1,980,000 shares of Class B common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ICNN” and the “Registrant” refer to Incoming, Inc., unless the context indicates another meaning. EXPLANATORY NOTE Incoming, Inc. (the “Company”) is filing this Amendment No. 1 to its quarterly report on Form 10-Q for the fiscal quarter ended August 31, 2010 (“Form 10-Q/A”), which was originally filed with the Securities and Exchange Commission (“SEC”) on November 12, 2010 (the “Original Form 10-Q”), to correct certain clerical errors contained in Part 1 and two typographical errors set forth in Part 2 of the Original Form 10-Q.The filing of this Form 10-Q/A will not be deemed an admission that the Original Form 10-Q, when made, included any untrue statement of material fact or omitted to state a material fact necessary to make a statement not misleading.Except as noted above, no information in the Original 10-Q has been changed. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying condensed unaudited financial statements of Incoming, Inc., a Nevada corporation, are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended November 30, 2009 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on April 15, 2010. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed financial statements for the period ended August 31, 2010 are not necessarily indicative of the operating results that may be expected for the full year ending November 30, 2010. Index to the Unaudited Financial Statements 1 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5 1 INCOMING, INC. CONSOLIDATED BALANCE SHEETS (unaudited) SUCCESSOR August 31, 2010 PREDECESSOR November 30, 2009 ASSETS Current Assets Cash $ $ - Accounts receivable, net Accounts receivable, related party - Inventory Tax credit receivable Prepaid expenses - Deferred offering costs - Other current assets Total current assets Property and equipment, net Construction in progress Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable Accrued liabilities Accounts payable – related party - Short term debt – related parties Total current liabilities Long-term debt Total Liabilities Capital stock $.001 par value; 75,000,000 shares authorized; Class A – 18,224,000 shares issued and outstanding - Class B – 1,980,000 shares issued and outstanding - Additional paid in capital - Accumulated deficit ) Total stockholders’ equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral part of these financial statements. 2 INCOMING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended August 31, 2010 Nine months ended August 31, 2010 Three months ended August 31, 2009 Nine months ended August 31, 2009 Predecessor June 1, 2010 Through August 23, 2010 Successor June 1, 2010 Through August 23, 2010 Post-Merger Successor August 24, 2010 Through August 31, 2010 Predecessor December 1, 2009 Through August 23, 2010 Successor December 1, 2009 Through August 23, 2010 Post-Merger Successor August 24, 2010 Through August 31, 2010 Predecessor June 1, 2009 Through August 31, 2009 Predecessor
